              Case 1:19-cr-00366-LGS Document 207 Filed 06/11/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------   X
                                                                 :
UNITED STATES OF AMERICA                                         :
                                                                 :   19 Crim. 366 (LGS)
                           -against-                             :
                                                                 :          ORDER
STEPHEN M. CALK,                                                 :
                                             Defendant.          :
-------------------------------------------------------------    X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a final pretrial conference was held on June 10, 2021. For the reasons stated

during the conference, it is hereby

        ORDERED that, by June 17, 2021, the parties shall provide a revised exhibit list including a

column for indicating whether each exhibit is admissible, either by ruling or agreement; excluded; or

not yet ruled upon, including exhibits on which the Court has reserved judgment. It is further

        ORDERED that, by June 17, 2021, the parties shall also file a letter providing (1) a list of the

witnesses and individuals whose names the jury is likely to hear during the trial and (2) a list of any

locations, if any, that should be included within the “Locations Instructions” section of the voir dire. It

is further

        ORDERED that, if Defendant wishes to submit an alterative to the draft excerpt preliminary

charge distributed by the Court and discussed during the final pretrial conference, he shall do so by

June 15, 2021. It is further

        ORDERED that, correcting the Court’s oral ruling, Government Exhibit 610 is excluded based

on Defendant’s hearsay objection. It is further

        ORDERED that Defendant is not precluded from offering evidence that Mr. Manafort

defrauded the Federal Savings Bank in connection with the loans at issue in this case, even if such

deceptions were not uncovered until after the loans were issued.


Dated: June 11, 2021
       New York, New York
